United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.T., Appellant
and
DEPARTMENT OF THE AIR FORCE,
MACDILL AIR FORCE COMMISSARY,
MacDill, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0637
Issued: July 1, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 27, 2015 appellant filed a timely appeal from a September 8, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). Because more than 180
days has elapsed between the last merit decision dated September 3, 2013 to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3 the Board lacks jurisdiction to review the merits of appellant’s claim.2
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant has submitted new evidence with his appeal to the Board. However, the Board
may only review evidence that was in the record at the time OWCP issued its final decision. See 20 C.F.R.
§§ 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB
389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

On appeal appellant argues that he is entitled to an additional schedule award based on
the severity of his accepted consequential left shoulder.
FACTUAL HISTORY
This case has previously been before the Board. On June 26, 1986 appellant, then a
54-year-old meat cutter, filed a traumatic injury claim alleging that on that date he injured his
right shoulder when he slipped and fell while pulling pork. OWCP accepted the claim for
chronic impingement syndrome and right rotator cuff tear.
By decision dated May 4, 2000, the Board affirmed OWCP decisions dated October 27,
1997, February 10 and April 9, 1998 regarding the reduction of appellant’s wage-loss
compensation to zero effective April 3, 1997 due to his failure, without good cause, to participate
in vocational rehabilitation.3
By decision dated November 2, 2004, OWCP expanded the acceptance of appellant’s
claim to include a consequential left rotator cuff tear.
By decision dated November 16, 2004, OWCP granted appellant a schedule award for 27
percent permanent impairment of his left arm.
On February 19, 2008 and July 7, 2013 appellant filed claims for additional schedule
awards.
By letter dated July 17, 2013, OWCP informed appellant that he had previously been
granted a schedule award for 27 percent permanent impairment of his left arm. It advised him as
to the medical evidence required to establish entitlement to an additional schedule award for his
left upper extremity.
In a letter dated July 29, 2013, OWCP requested Dr. Fanourios Ferderigos, appellant’s
treating Board-certified orthopedic surgeon, to provide an impairment rating. It advised
Dr. Ferderigos that any impairment rating must be made using the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides). No
response was received from Dr. Ferderigos.
By decision dated September 3, 2013, OWCP denied appellant’s request for an additional
schedule award.
In response to OWCP’s request for an impairment rating, it received an October 14, 2013
report from Dr. Robert C. Henderson, a treating Board-certified orthopedic surgeon.
Dr. Henderson noted appellant’s primary problems as full thickness rotator cuff tear, knee
osteoarthritis, localized primary osteoarthritis, localized pelvic region and thigh primary
osteoarthritis, and shoulder region bursa disorder. Physical examination findings were provided
and using Table 15-5, page 403 of the A.M.A., Guides found 13 percent impairment based on
left full thickness rotator cuff tear. Next, using Table 475, page 534, he found 11 percent
3

Docket No. 98-1992 (issued May 4, 2000).

2

impairment for left shoulder range of motion restrictions. Dr. Henderson combined the
impairment ratings which resulted in 24 percent left shoulder impairment rating. He noted that
as appellant had previously been found to have 27 percent impairment, that no additional rating
was due.
In a letter dated August 27, 2014, appellant requested reconsideration. He argued that he
was entitled to an additional schedule award for his left upper extremity as he no longer has any
use of his left shoulder. Appellant also requested assistance in finding a doctor to provide an
updated impairment rating.
By decision dated September 8, 2014, OWCP denied reconsideration. It noted that
appellant appeared to be requesting reconsideration as he needs a new treating physician as his
physician retired. OWCP had not provided a new legal argument or submitted probative new
evidence showing entitlement to an additional schedule award that his request was insufficient to
warrant a merit review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,4
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.5 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.6 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.7
ANALYSIS
On November 16, 2004 OWCP issued a decision granting appellant a schedule award for
27 percent impairment of his left arm. By decision dated September 3, 2013, it denied his
request for an additional schedule award for his left arm. Appellant requested reconsideration of
this decision on August 27, 2014, which OWCP denied in a nonmerit decision dated
September 8, 2014.

4

Supra note 1. Section 8128(a) of FECA provides that the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application.
5

20 C.F.R. § 10.606(b)(3). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
6

20 C.F.R. § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB
657 (2006).
7

20 C.F.R. § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).

3

The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of the claim.
In his application for reconsideration, appellant did not show that OWCP erroneously applied or
interpreted a specific point of law. He did not advance a new and relevant legal argument.
Appellant requested assistance in finding a doctor to provide an updated impairment rating as he
believed he was entitled to an additional schedule award.
A claimant may be entitled to a merit review by submitting pertinent new and relevant
evidence, but appellant did not submit any evidence in support of his request.8 Thus, his opinion
is not relevant to the issue of whether he is entitled to an additional schedule award.9
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
constitute relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
On appeal appellant argues that he is entitled to an additional schedule based on the
severity and limited use of his left shoulder. As noted above, he failed to meet any of the
requirements for a merit review.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

8

The Board has noted supra that appellant submitted new evidence subsequent to the time OWCP issued its final
decision. Such new evidence cannot be considered on appeal. OWCP did receive an October 14, 2013 report from
Dr. Henderson subsequent to the September 3, 2013 OWCP decision denying his request for an additional schedule
award. While this report is new, it is not relevant as Dr. Henderson determined that appellant had a 24 percent left
upper extremity impairment using the sixth edition of the A.M.A., Guides. As this was less than the previously
determined 27 percent left upper extremity impairment, Dr. Henderson opined no additional impairment rating was
warranted.
9

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 8, 2014 is affirmed.
Issued: July 1, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

